Citation Nr: 0419672	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  03-23 794	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include sacralization of L5/S-1 and lumbar disc 
disease.  

2.  Entitlement to service connection for cervical disc 
disease.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

C. Hancock, Counsel
INTRODUCTION

The appellant is a veteran who had active duty from September 
1965 to December 1966.  These matters come before the Board 
of Veterans' Appeals (Board) from a July 2002 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  A Travel Board 
hearing was held before the undersigned at the RO in December 
2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington D.C.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  The Board finds that all pertinent mandates of the 
VCAA and implementing regulations are met.  

Well-groundedness is not an issue; these matters were 
addressed on the merits.  The veteran was notified why 
service connection for the claimed disorders was denied in 
the July 2002 rating decision, as well as in a July 2003 
statement of the case (SOC).  A May 3, 2002 letter (before 
the rating appealed) informed him of the VCAA and of his and 
VA's respective responsibilities in claims development.  It 
also advised him of the evidence needed to establish service 
connection.  While the May 2002 letter advised him to respond 
by June 29, 2002, it went on to inform him that evidence 
submitted within a year would be considered.  Everything 
submitted by the veteran to date has been accepted for the 
record, and considered.  

Regarding notice content, while the veteran was not 
specifically advised to submit everything in his possession 
pertaining to the claims, the May 2002 letter advised him 
what type of evidence, to include medical records, was 
necessary to establish entitlement to the benefits sought and 
that it was his responsibility to send the evidence that was 
needed as soon as possible.  This had the same effect as 
telling him to submit everything pertinent to his claims; 
advising him at this point to submit everything he has 
pertinent to the claim would serve no useful purpose.  He has 
received all essential notice, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, at 
the December 2003 hearing the veteran waived any further 
notice regarding the VCAA.

The veteran alleges that if a low back disorder is found to 
have preexisted service, such disorder was aggravated by his 
military service.  His service medical records show that 
while his spine was clinically evaluated as normal on June 
1965 induction examination, he gave a history of history of 
back sprain in 1961.  An October 1966 clinical record reports 
that he had suffered from periodic back pain since the age of 
14.  A December 1966 Medical Board Proceeding report notes a 
diagnosis of sacralization of L5 and S1 with secondary low 
back pain.  The veteran also testified that he has had four 
back surgeries, two on his upper back.  He added that he was 
first treated for his neck in 1980 by Dr. Tomascek who was at 
Wilson Hospital in Wilson, North Carolina, and who performed 
surgery on the neck.  A February 2002 private medical record 
shows that in 1999 he had neck surgery by Dr. Lacin following 
a work-related injury.  It is also noted that the veteran's 
first back surgery, by Dr. Hardy, was in 1985, and that he 
had been treated by Dr. Frederick.  

VA law provides that a veteran is considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304.  VA's General Counsel has held that the 
provisions of 38 C.F.R. § 3.304(b) were invalid insofar as it 
was stated that the presumption of sound condition could be 
rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service without requiring 
clear and unmistakable evidence to rebut the presumption as 
to any aggravation during service.  VAOPGCPREC 3-2003; see 
also Cotant v. Principi, 17 Vet. App. 116 (2003).

A pre-existing injury or disease is considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.

The veteran has not been afforded a VA examination as to his 
current claims.  38 C.F.R. § 3.159(c)(4) states that VA will 
arrange for an examination if such is necessary to determine 
a claim, and that an examination is necessary if (summarized) 
(A)  There is competent evidence of current disability or 
persistent or recurrent symptoms of a disability, (B)  
Evidence establishes that the veteran suffered an event, 
injury or disease in service, and (C)  Evidence indicates 
that the claimed disability may be related to the event, 
injury, or disease in service or to another service-connected 
disability.  (emphasis added).  Here, there is competent 
evidence of a current diagnosis (2002) of back pain, a 
documented history of postservice back surgeries and a 
showing that on several occasions during service the veteran 
was treated for back complaints.  A VA examination is 
indicated.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The veteran should be asked to 
identify all sources of VA and non-VA 
treatment he received for his low back 
and neck disabilities since his service 
separation.  The RO should obtain 
complete copies of the treatment records 
(not already in the claims folder) from 
all identified sources.  This should 
specifically include the records of  
private treatment by Dr. Tomascek 
(Wilson, North Carolina), Dr. Hardy 
(Greenville) and Drs. Frederick  and 
Lacin (no listed locations).  If any such 
records cannot be obtained, the reason 
why should be explained.  The veteran 
must assist in this matter by providing 
any further information necessary and any 
releases needed to secure records.  (He 
should be advised of the provisions of 
38 C.F.R. § 3.158 in conjunction with 
this development request.)

2.  After the development above is 
completed, the RO should arrange for the 
veteran to be examined by an orthopedic 
specialist to determine whether has a low 
back or cervical spine disability that is 
related to service.  His claims folder 
must be reviewed in conjunction with the 
examination.  Any tests or studies 
indicated should be performed.  Based on 
examination of the veteran and review of 
the complete record, the examiner should 
specifically opine regarding (a) The 
correct diagnosis for any current 
cervical spine or low back disorder, (b) 
Whether there is clear and unmistakable 
evidence that a current low back disorder 
pre-existed service and, if so, whether 
there as an increase in the severity of 
the pre-existing disorder during service 
or whether the complaints and clinical 
findings documented in the service 
medical records merely represented an 
acute flare-up of symptoms (that resolved 
without a permanent increase in 
disability).  


The examiner should also provide a 
medical opinion as to whether any current 
cervical spine disability is at least as 
likely as not related to the veteran's 
service or to another disability that was 
incurred or aggravated during service.  
The examiner should explain the rationale 
for all opinions given.  

3.  The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
SOC (SSOC), and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The purpose of this remand is to assist the veteran in the 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


